Order denying motion to change the place of trial from Kings county to Ulster county reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. The plaintiff resides in Queens county. The defendants li ve in Schoharie county and the accident happened in Ulster county. The convenience of witnesses will be served if the action is tried in the county where the accident happened. In our opinion, under the facts in this case, the moving defendant is not guilty of laches. Lazansky, P. J., Hagarty, Davis and Adel, JJ., concur; Carswell, J., not voting.